DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a print apparatus, a container-receiving unit, a print agent reservoir and a pump as described in the specification. The black boxes of FIG. 1 and FIG. 2 are insufficient.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomi et al. US Pub 2012/0294653 A1 (Gomi).
Regarding claim 1, Gomi teaches a print apparatus comprising: 
a container-receiving unit (92 and 93) for receiving a reusable print agent container (92 or 93); 

a pump (P2, P3 or P4) for transferring print agent between a reusable print agent container (92 or 93) positioned in the container-receiving unit (92 and 93) and the print agent reservoir (94 or 95); and processing circuitry (controller CT) to: 
10operate the pump to transfer print agent of a first concentration from the reusable print agent container (92 or 93) to the print agent reservoir (94 or 95); and 
responsive to determining that a volume of print agent of the first concentration in the reusable print agent container has fallen below a threshold volume (¶0064-¶0066), operate the pump to transfer a volume of print agent of a second, lower concentration from 15the print agent reservoir to the reusable print agent container (¶0059).  
Regarding claim 2, Gomi teaches a print apparatus according to claim 1, wherein the processing circuitry is further to operate the print apparatus to consume print agent from the print agent reservoir (94 or 95) for delivery to a printable substrate (transfer paper, ¶0022).  
Regarding claim 3, Gomi teaches a print apparatus according to claim 2, wherein the processing circuitry is to operate the print apparatus to consume the print agent at a concentration greater than the concentration of the print agent in the reusable print agent container (¶0058).  
Regarding claim 4, Gomi teaches 25a print apparatus according to claim 1, wherein the first concentration comprises a concentration of between around 5% and 100% by weight (¶0065).  
claim 5, Gomi teaches a print apparatus according to claim 1, wherein the second concentration comprises a concentration of between around 2% and 7% by weight (FIG. 5).  
Regarding claim 6, Gomi teaches a method comprising: 
providing a reusable print agent canister (95) containing print agent for use in a print apparatus; WO 2020/040759PCT/US2018/047544 14 
transferring print agent of a first concentration from the reusable print agent canister to a print agent tank (92) of the print apparatus for consumption by the print apparatus during a printing operation; and 
responsive to determining that an amount of print agent of the first concentration in 5the reusable print agent canister has dropped below a threshold level, transferring print agent of a second, lower concentration from the print agent tank to the reusable print agent canister (¶0059).  
Regarding claim 7, Gomi teaches a method according to claim 6, further comprising: 10performing a printing operation of the print apparatus using the print agent transferred from the reusable print agent canister to the print agent tank (¶0059).  
Regarding claim 8, Gomi teaches a method according to claim 7, wherein the print agent used for the printing operation is consumed at a concentration higher than the first concentration of the 15print agent in the reusable print agent canister (¶0058).  
Regarding claim 13, Gomi teaches 5a machine-readable medium comprising instructions which, when executed by a processor, cause the processor to: 

in response to determining that the volume of print agent in the reusable print agent container has reduced to below a threshold level, control the pump to transfer a defined volume of print agent of a second concentration from the print agent tank to the reusable print agent container, wherein the second concentration is lower than the first 15concentration (¶0059).  
Regarding claim 14, Gomi teaches a machine-readable medium according to claim 13, wherein the first concentration comprises a concentration of between around 5% and 100% by weight; 
20wherein the second concentration comprises a concentration of between around 2% and 7% by weight; and/or 
wherein the defined volume of print agent of the second concentration comprises a volume of between around 300 cubic centimetres and 600 cubic centimetres (¶0064-¶0067).  
Regarding claim 15, Gomi teaches 25a machine-readable medium according to claim 13, comprising instructions which, when executed by a processor, cause the processor to: 
operate the print apparatus to consume print agent from the print agent tank for delivery to a printable medium (¶0022).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. US Pub 2012/0294653 A1 (Gomi) and Kato US 8,270,880.
Regarding claim 9, Gomi teaches a method according to claim 6. Furthermore Gomi teaches 20creating print agent of a third concentration using at least a portion of the print agent of the second concentration (¶0064-¶0067); providing the print agent of the third concentration to the reusable print agent canister (¶0064-¶0067). Gomi differs from the instant claimed invention by not explicitly disclosing: removing from the print apparatus the reusable print agent canister containing the print agent of the second concentration. However it the technique of making tanks easily refillable and replaceable is well-know. Kato for instance teaches developer cartridges (10) which are detachably mounted (C3 L10-20). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tanks taught by Gomi so that they are detachably mounted as taught by Kato since this is a well-known modification that may be implemented with the yielded expected result that the user is aided in exchange the tanks taught by Gomi.
claim 10, Gomi and Kato teach 25a method according to claim 9. Furthermore Gomi teaches creating print agent of a third concentration comprises combining at least a portion of the print agent of the second concentration, liquid carrier and solid print agent (¶0064-¶0067). 
Regarding claim 11, Gomi teaches a method according to claim 10, wherein creating print agent of a third 30concentration comprises combining the print agent of the second concentration, the liquid carrier and the solid print agent using a high-shear mixer (¶0064-¶0067).  
Regarding claim 12, Gomi teaches a method according to claim 6, wherein transferring print agent of the second concentration from the print agent tank to the reusable print agent canisterWO 2020/040759PCT/US2018/047544 comprises transferring between around 300 cubic centimetres and 600 cubic centimetres of print agent of the second concentration from the print agent tank to the reusable print agent canister (¶0064-¶0067).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852